Title: To John Adams from Samuel Miller, 30 June 1820
From: Miller, Samuel
To: Adams, John


				
					Honoured & Dear Sir,
					Princeton (N.J.) June 30 1820.
				
				When I had the honour and pleasure of an interview with You, at Quincy, a few weeks ago, in company with Mrs. Miller, we spoke of her Brother, John Sergeant, Esquire, a member of the House of Representatives of the United States, and of the Speech which he delivered, some time since, in that Body, on the Missouri question. I hardly need say that it gave me great pleasure to hear You speak as you did of the Character of the Gentleman, and of his effort to serve his Country on that interesting occasion.—I do myself the honour to send herewith a copy of his Speech, of which I beg your acceptance.It is not improbable that you may have seen it before. If so, I shall still attain one of my purposes in sending it, which is to testify my profound and filial veneration for one of the most illustrious Fathers and Benefactors of my Country; and also to express the high gratification I feel in adverting to the relationship, however distant, between Your Family and mine, which You have been pleased to do me the honour repeatedly to recognize, in our different interviews.—In the year 1813, my residence was transferred from the city of New-York to this place, by an appointment of the General Assembly of the Presbyterian Church in the United States, to a Professorship in their Theological Seminary. The Pamphlet entitled “A Sketch &c”, which I do myself the honour to inclose with the other, will probably give You all the information concerning the rise, progress, & present State of that Institution, which You may desire to receive.—It is more than possible, however, that a mind so enlarged and active as Yours, may feel some curiosity to know the general character of our Seminary as to Theological doctrine. We stand on the old Calvinistick ground of the Westminster Assembly of Divines, as exhibited in their Confession of Faith and Catechisms. And although this ground may not entirely coincide with that on which You stand; yet I have no doubt You will do us the justice to believe that we are sincere and honest in our intentions. Thus much I have said, my highly venerated Sir, not for the purpose of entering on theological discussion; but for the purpose, solely, of giving some account of myself to One who, I know, approves frankness, and who has been pleased to honour me with some portion of his regard.—Mrs. Miller unites with me in most respectful salutations to You and Your family.That your declining years may be gilded with more and more enjoyment of the best kind;—And that we and Ours may finally, through the merits of our exalted Redeemer, be prepared to spend a blissful eternity together, is the humble prayer of, Honoured Sir, / Your much obliged and most respectful / friend & servant
				
					Saml: Miller.
				
				
			